Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Charles Kevin Haley, Appellant                        Appeal from the County Court of Marion
                                                       County, Texas (Tr. Ct. No. 14262).
 No. 06-16-00018-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Charles Kevin Haley, pay all costs of this appeal.


                                                      RENDERED JUNE 1, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk